340 F.2d 321
UNITED STATES of America, Appellant,v.Bernard STOUMEN.
No. 14926.
United States Court of Appeals Third Circuit.
Argued January 8, 1965.
Decided January 28, 1965.

Appeal from the United States District Court for the Eastern District of Pennsylvania, Harold K. Wood, Judge.
Ralph A. Muoia, Dept. of Justice, Tax Division, Washington, D. C. (John B. Jones, Jr., Acting Asst. Atty. Gen., Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Joseph Kovner, Attys., Dept. of Justice, Washington, D. C., Drew J. T. O'Keefe, U. S. Atty., on the brief), for appellant.
W. Bradley Ward, Schnader, Harrison, Segal & Lewis, Philadelphia, Pa. (Fred L. Rosenbloom, Wesley H. Caldwell, Roper & Caldwell, Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and KALODNER and SMITH, Circuit Judges.
PER CURIAM.


1
An examination of the record in this case discloses no error. The findings of fact and conclusions of law filed by the court below are correct. The judgment will be affirmed.